DETAILED ACTION
Drawings
The formal drawings filed on 12/26/2019 are acceptable.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/26/2019 has been considered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed over the references of record because the prior art does not disclose or suggest a semiconductor device comprising: a semiconductor substrate of a certain conductivity type, having a 5principal surface and a rear surface positioned opposite to the principal surface; a silicon carbide semiconductor layer of a certain conductivity type, disposed on the principal surface of the semiconductor substrate; a termination region disposed in the silicon carbide semiconductor layer and surrounding a center region in the silicon carbide semiconductor layer; an insulating film covering part of the termination region and exposing remaining part of the termination region; a first electrode disposed on at least part of the center region in the silicon carbide semiconductor layer; a second electrode disposed on the rear surface of the semiconductor substrate, the second electrode and the semiconductor substrate forming an ohmic contact; a seal ring disposed on the remaining part of the termination region and surrounding the first electrode; and a passivation film covering at least part of the insulating film and at least part of the seal ring, and including an organic film; wherein when viewed in a direction perpendicular to the principal surface, the passivation film has an outer peripheral end surrounding an outer peripheral end of the seal ring, the silicon carbide semiconductor layer has a quadrilateral shape, and L1 > L2, and R1 > L2 are satisfied where L2 is a distance from the outer peripheral end of the seal ring to the outer peripheral end of the passivation film at a side of the quadrilateral shape of the silicon carbide semiconductor layer, L1 is a distance from the outer peripheral end of the seal ring to the 5outer peripheral end of the passivation film at a corner of the quadrilateral shape of the silicon carbide semiconductor layer, and R1 is a radius of curvature of the outer peripheral end of the passivation film at the corner of the silicon carbide semiconductor layer, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826